981 So. 2d 1289 (2008)
Sullavin McKENZIE, Appellant,
v.
DEPARTMENT OF REVENUE on Behalf of Nancy Luma, Appellee.
No. 3D07-358.
District Court of Appeal of Florida, Third District.
May 28, 2008.
Sullavin McKenzie, in proper person.
Bill McCollum, Attorney General, and Toni C. Bernstein, Assistant Attorney General, for appellee.
Before COPE, WELLS, and LAGOA, JJ.

CONFESSION OF ERROR
LAGOA, Judge.
Based on the State's confession of error, we find that the record lacks competent, substantial evidence to support the trial court's order requiring appellant to pay child support. The State concedes that the child support guidelines worksheet is not contained in the record and, accordingly, reversal is warranted. See Long v. Long, 916 So. 2d 823, 824 (Fla. 2d DCA 2005) (holding that it was error for the trial court to determine the issue of child support without a child support guidelines *1290 worksheet). We reverse and remand for an evidentiary hearing, which shall include a determination of support obligations pursuant to a child support guidelines worksheet.
Reversed and remanded for further proceedings consistent with this opinion.